Title: From George Washington to Major General Arthur St. Clair, 29 January 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Head Qrs Morristown 29 Jany 1780
          
          You will be pleased to forward the inclosed letter by flag. It is from a Mr Ranselair, who comes particularly recommended by Gen. Schuyler. As he is impatient for an answer, as soon as one reaches you, I wish to have it sent up by express.
          I want to be informed in what manner the troops are accommodated as to quarters, or whether any part of them are put to inconvenience on this account. I shall be somewhat influenced by this circumstance, as to the continuing or recalling the detatchment which went down under Col. Hazen. I am Dr Sir &c.
          
            G. W——
          
        